DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 8, 10-14, 17 are rejected under 35 U.S.C. 102a1 as being anticipated by U.S. Patent No. 3,946,732 to Hurscham (Hurscham). 
Regarding claim 1, Hurscham teaches a drug delivery system (see fig. 1-3), comprising: a cartridge (11) configured to hold a liquid drug (Col. 5 ln. 26-36); a cartridge stopper (16; Col. 5 ln. 43-47) positioned in a first portion of the cartridge and including a fluid path pocket (see ex. fig. 1); a needle insertion guide (13; Col. 6 ln. 1-4) positioned adjacent to the cartridge stopper (see fig. 1), wherein the needle insertion guide has an opening (34; Col. 6 ln. 1-4) aligned with the fluid path pocket (see fig. 3); and a plunger (12) positioned in a second portion of the cartridge and operable to advance through the cartridge in a direction of the cartridge stopper (Col. 5 ln. 25-30).  

    PNG
    media_image1.png
    353
    468
    media_image1.png
    Greyscale

Regarding claim 3, where Hurscham teaches wherein the cartridge stopper is cylindrically- shaped (see fig. 2).
Regarding claim 4, Hurscham teaches the cartridge stopper (16) has a shape operable to fit (where the shape is capable of fitting) within a transition region of a neck (22; Col. 5 ln. 43-54) component of the cartridge  and the cartridge stopper is operable to form a seal for the liquid drug (Col. 5 ln. 36-46).
Regarding claim 8 Hurscham teaches wherein the plunger includes a first surface facing the cartridge stopper (see ex. fig. 1) and a second surface facing an opening of the cartridge (see ex fig .1), the first surface positioned to contact a liquid drug in the cartridge, and the plunger forms a seal with the cartridge for the liquid drug (Col. 5 ln. 25-42).  
Regarding claim 10, Hurscham teahces wherein the fluid path pocket is cylindrically- shaped (see fig .1).  
Regarding claim 11, Hurscham teaches wherein the cartridge stopper has a second side angled (see fig. 1) to match a neck component of the cartridge (Col. 7 ln. 45-52).  
Regarding claim 12, Hurscham teaches wherein the cartridge stopper (16) has a second side (see ex. fig. 1) and the fluid path pocket has a depth that extends into the cartridge stopper from a first side (see fig. 1, where the pocket extends from a first side.  Note applicant is not claiming that the fluid pocket extends from the second side through to the first side).  
Regarding claim 13, Hurscham teaches further comprising: a needle (33) operable to deliver a liquid drug (Col. 7 ln. 23-37), wherein the needle is positioned within an opening of the needle insertion guide and operable to reach the fluid path pocket when inserted into the cartridge and through the cartridge stopper to the fluid path pocket (Col. 6 ln. 55- Col. 7 ln. 4).  
Regarding claim 14, where Hurscham teaches wherein the needle further comprises: a shape and a length operable to position an end of the needle within the fluid path pocket (Col. 6 ln. 55-Col. 7 ln. 4).  
Regarding claim 17, Hurscham teaches wherein the plunger is configured to be driven toward the cartridge stopper to expel the liquid drug out of the cartridge through the needle (Col. 7 ln. 45-50).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 5, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hurscham. 
Regarding claim 2, Hurscham teaches the claim limitations of claim 1, and according to a different embodiment Hurscham teaches the cartridge stopper is formed from plastic or rubber (Col. 7 ln. 65-68).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the cartridge stopper formed from rubber in order to allow for resealing after use. 
Regarding claim 5, Hurscham teaches the claim limitation of claim 1, where an alternative embodiment of Hurscham teaches wherein the needle insertion guide is formed from metal, plastic, or rubber (Col. 7 ln. 65-68).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the needle insertion guide formed from rubber in order to allow for resealing after use. 
Regarding claim 15, Hurscham teaches the claim limitations of claim 14, where an alternative embodiment teaches wherein the plunger when positioned against a first side of the cartridge stopper does not contact or disturb the positioning of the needle (fig. 9-10, Col. 9 ln. 1-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the plunger when positioned against a first side of the cartridge stopper does not contact or disturb the positioning of the needle in order to prevent the needle from being stuck or dislodged during use. 
Regarding claim 16, where Hurscham teaches the claim limitations of claim 1, where an alternative embodiment of Hurscham teaches wherein the plunger includes a first surface facing the cartridge stopper and an end of the needle is configured to be positioned within the fluid path pocket of the cartridge stopper when the first surface of the plunger contacts the cartridge stopper (see fig. 8-10).  
would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the the plunger includes a first surface facing the cartridge stopper and an end of the needle is configured to be positioned within the fluid path pocket of the cartridge stopper when the first surface of the plunger contacts the cartridge stopper in order to prevent the needle from being stuck or dislodged during use.
Allowable Subject Matter
Claims 6-7, 9, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E EISENBERG whose telephone number is (571)270-5879. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E EISENBERG/Primary Examiner, Art Unit 3783